DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “[Cover page figure: FIG. 1]” in the last line must be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0053792 A1; hereinafter, “Shin”) in view of Eom et al. (US 2017/0098797; hereinafter, “Eom”)
Regarding claim 1:
	Shin discloses (in Figs. 1-2) a display panel, comprising: 
a first substrate SUB [0036];
a second substrate (e.g., “cover” in [0061]) facing the first substrate SUB;
a sealant layer between the first substrate and the second substrate sealing the first substrate and the second substrate together to form a cell (i.e., it’s typical in the art to seal a display substrate to a cover substrate using a sealant layer); and
a first conductive line layer CD1 [0040] comprising a first continuous conductive line configured to detect crack [0040] 

Shin does not explicitly disclose the first conductive line CD1 is in contact with the sealant layer and is configured to detect crack in the sealant layer.
Eom teaches, in a device similar to that of Shin, a sealant layer 300 (Fig. 1 and [0049]) is in contact with a metal layer 310 (formed on a display substrate 20).
It would have been obvious to one of ordinary skill in the art to configure Shin’s first conductive line CD1 to detect crack in the sealant layer, because Eom teaches a sealant, used to seal the display substrate SUB and “cover” (in Shin), would be in direct contact with the first conductive line CD1 such that a crack in the sealant could be readily detected by Eom’s first conductive line CD1.

Regarding claims 2-16:
	re claim 2, Shin discloses the first conductive line layer CD1 [0057] is in a peripheral area NDA [0057-0058] of the display panel and substantially encircles a display area DA [00057] of the display panel; and a projection of the sealant layer on the first substrate substantially covers that of the first conductive line layer (i.e., Eom shows, in Fig. 3, sealant layer 300 substantially covers a peripheral area of the display; accordingly, a sealant layer in Shin would also substantially covers the peripheral area NDA of the display);
	re claim 3, Shin discloses the first conductive line layer CD1 substantially covers the width of the peripheral area NDA (see Fig. 2), and given that a sealing layer also substantially covers the width of the peripheral area (as taught/shown by Eom), one of ordinary skill in the art would have readily recognized that the projection of the first conductive line layer CD1 on the first substrate is substantially in the center of the projection of the sealant layer at any point along 
	re claim 4, Shin discloses at least one bonding lead CP1b (Figs. 1-2) in a driver integrated circuit bonding area, the at least one bonding lead electrically connected to the first conductive line layer (see lead from CP1b in Fig. 1);
	re claim 5, Shin discloses a second conductive line layer CD2 (Figs. 1-2 and d[0040]) comprising a second continuous conductive line configured to detect crack in the display panel; wherein the second conductive line layer CD2 is in the peripheral area NDA (Fig. 2) of the display panel; and a projection of the sealant layer on the first substrate is substantially nonoverlapping with that of the second conductive line layer (i.e., in [0061], Shin discloses the conductive line layer CD2 may be positioned in a portion of the peripheral area NDA wherein the sealing portion is not present);
	re claim 6, Shin discloses the first conductive line layer CD1 (Fig. 1) encircles a first area (e.g., “R” pixel) of the display panel; the second conductive line layer CD2 (Fig. 1) encircles a second area DA of the display panel; and the first area (pixel R) is in the second area DA;
	re claim 7, Shin discloses two lead wires (e.g., wires connected to CP1a/CP1B in Fig. 1) respectively connected to two terminals (CP1a/CP1b in Fig. 1) of the first conductive line layer; wherein each of the two lead wires electrically connects the first conductive line layer CD1 to the second conductive line layer CD1 (e.g., wires from CP1a and CP2a are connected in Fig. 1);
	re claim 8, Shin discloses wires from the second conductive line layer CD2 (Fig. 1) are bonded to leads CP2a/CP2b and the first conductive line layer CD1 is electrically connected to the two bonding leads CP2a/CP2b through the two lead wires (CLA, CLB in Fig. 1) and the second conductive line layer CD2;
re claims 9 and 10, Shin (in view of Eom) does not specify any ranges for width or thickness; however, the current claims are deemed obvious because Shin (in view of Eom) discloses the general conditions of the claimed invention, and given the prior art, one of ordinary skill in the art would have been able to determine optimum or workable ranges in width and thickness (i.e., the claimed ranges are considered to be optimum or workable ranges that one of ordinary skill in the art would have been able to determine).  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
	re claim 11, Shin discloses the first conductive line layer CD1 (Figs. 1-2) is on a side of the sealant layer distal to the second substrate (i.e., Shin shows layer CD1 is on the display substrate; accordingly, layer CD1 on a side of the sealant layer distal to the second “cover” substrate);
	re claim 12, this claim is directed to typical elements of OLED, and Oem discloses all the claimed limitations in Fig. 3A and [0060] (i.e., substrate 20, gate insulator 213a, gate electrode 214, interlayer dielectric 215, and the interlayer dielectric 215 is on a side of the sealant 300 proximal to interlay dielectric layer); accordingly, this claim is render obvious by Shin (in view of Oem);
	re claim 13, Oem the sealant layer is a frit seal layer comprising a frit seal material [0022]; 
	re claim 14, Shin discloses wherein a projection of the first continuous conductive line CD1 (Figs. 1-2) on the first substrate SUB has a square wave pattern;
	re claim 15, both Shin and Oem disclose a display apparatus;
re claim 16, Shin discloses a method of detecting crack comprises measuring resistance of the first continuous conductive line CD1, wherein a resistance threshold is measured (e.g., see [0066-0067].
	Therefore, Shin (in view of Eom) renders claims 2-16 obvious.

	Regarding claims 17-19:
	The current claims are similar to claims 1, 2 and 5, respectively, except the current claims are much broader in scope than claims 1, 2, and 5; accordingly, all limitations in the current claims are rendered obvious for reasons stated above with respect to claims 1, 2 and 5.

	Regarding claim 20:
	This claim is directed to a method of fabrication the display panel of claims 1-19, wherein all pertinent limitations of this claim are recited in claims 1-19; accordingly, this claim is rendered obvious by Shin (in view of Eom) for reasons stated above with respect to claims 1-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892